IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 91-2911


UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                                versus

FLOYD COLEMAN,
                                                Defendant-Appellant.



           Appeal from the United States District Court
                For the Southern District of Texas

                           (August 10, 1992)

Before JONES and WIENER, Circuit Judges, and LITTLE, District
Judge*

PER CURIAM:

     In this criminal appeal, Defendant-Appellant Floyd Coleman

argues that his conviction for the federal crime of carrying and

using a firearm during a drug-trafficking crime, in violation of 18

U.S.C. § 924(c), should be reversed and remanded, with instructions

that evidence seized pursuant to the stop and search of his car be

suppressed.   Agreeing with the district court's ruling that the

officers directing the stop of Coleman's car had a reasonable

suspicion that its occupants were engaged in illicit activities, we

affirm.   Disagreeing with the district court's determination that


     *
      District Judge of the Western District of Louisiana,
sitting by designation.
the "plain view" doctrine permitted the patrol officer's seizure of

a leather pouch, we nevertheless affirm that court's denial of

Coleman's motion to suppress, finding the seizure proper under the

principles articulated in Michigan v. Long.1

                           I.   FACTS AND PROCEEDINGS

A.   SEARCH AND SEIZURE

     In March of 1990, Special Agent Statlander, of the Drug

Enforcement     Administration          (DEA),    received    information     from

confidential informants that cocaine and crack were being sold from

4107 West Bellfort, Houston, Texas (Bellfort).                  The informants

identified Coleman as the "owner and operator" of Bellfort, and

Floyd Edwards     as   the      person    who    ran   operations.    Statlander

verified that Coleman leased Bellfort, which was used as a private

after hours club with a charter in the name of the "Lodge of the

Benevolent Order of the Bears."

     A confidential informant purchased cocaine at Bellfort on

March    4,   1990,   as    did   two    undercover     officers,    in   separate

transactions, on March 7, 1990.                 On March 8, 1990, Statlander

observed a yellow Oldsmobile, which he later ascertained was

registered to Coleman, parked "outside" Bellfort.                That same day,

an undercover officer attempted to purchase two ounces of cocaine

from Edwards.     When Edwards was able to provide only one ounce of

cocaine, however, the undercover officer left Bellfort.                     Police

surveillance, which had been established prior to this attempted

purchase, was discontinued.             Coleman's car was not at Bellfort at

     1
        463 U.S. 1032, 1049-50 (1983).

                                           2
the time of this attempted purchase.

      About forty minutes later, surveillance was re-established and

the   undercover   officer   returned   to   Bellfort    to   purchase   the

negotiated-for two ounces of cocaine. Coleman's car was once again

sighted near Bellfort. This time, the undercover officer succeeded

in purchasing two ounces of cocaine from Edwards, using $1,700 in

marked bills.      During this transaction, the undercover officer

observed a man sitting at the bar watching her.         After the purchase

was completed, the undercover officer saw Edwards go to that man

and engage him in a brief conversation.2       When Edwards returned to

the undercover officer, he gave her instructions on where she could

go to get the cocaine cooked into crack and stated that if she came

back she could meet the "other Floyd." After leaving Bellfort, the

undercover officer radioed the surveillance team and recounted all

that had transpired inside Bellfort.         She also told the surveil-

lance team that "there would probably be a couple of people leaving

right behind her and the surveillance team should follow those

individuals."

      After the undercover officer departed Bellfort, Statlander

observed two black males leaving, getting into Coleman's car, and

proceeding west on West Bellfort, the direction taken by the

undercover   agent.    Statlander   testified     that    because   of   his

surveillance position he was unable to identify these individuals.


      2
      The government states that the undercover officer saw "the
appellant" sitting at the bar. There is no evidence, however,
the undercover officer knew that this man was Coleman at that
time.

                                    3
Statlander and Officer Ollie, of the Houston Police Department

Narcotics Squad, followed Coleman's car for some distance and then

requested a marked unit stop the car to "identify" its occupants.

     Officers Pedraza and Smith, in separate patrol cars, responded

to Statlander's request. The officers spotted Coleman's car in the

7800 block of West Bellfort and followed it to the 8200 block of

West Bellfort, where Smith pulled it over. Coleman immediately got

out and met Smith at the rear of his (Coleman's) car.     Observing

"two bulges in Coleman's pockets," Smith frisked Coleman for

weapons, and discovered two bundles of money.     (Coleman does not

challenge this frisk.)

     The patrol officers and Coleman have quite different versions

of what transpired next. The district court accepted the officers'

version in toto.     According to the officers, when asked for

identification, Coleman replied that his driver's license was in

the car.   Pedraza inquired as to its precise location; and Coleman

responded that it was inside a "pouch."     Apparently intending to

get the pouch, Coleman moved toward the car, but was stopped by

Pedraza, who retrieved the pouch himself from underneath the

driver's seat armrest.   Pedraza testified that when he picked up

the pouch he could feel a gun in it.    Nevertheless, without first

removing the gun, Pedraza handed Coleman the pouch.         Coleman

started to unzip the pouch but then gave it back to Pedraza,

telling him there was a gun in it.   Pedraza looked in the pouch and

found a loaded handgun and Coleman's driver's license, as antici-

pated, as well as several beepers, and a telephone book.    Coleman


                                 4
thereupon was arrested for possession of the gun in violation of

Texas law.    Ollie and Statlander, who had by this time been called

to the scene, checked the bundles of money seized from Coleman and

discovered that one bundle contained the $1,700 in marked bills

used by the undercover officer to purchase the two ounces of

cocaine.     Ollie advised Coleman of his Miranda rights, and asked

for, and received, Coleman's written consent to search the vehicle.

On the front seat, under the console armrest between the driver and

passenger seats, Ollie found a brown paper bag containing cocaine

and crack.

     Coleman, on the other hand, testified that he was carrying his

driver's license and other papers in his sock because his jogging

suit had no pockets.       So, when Smith asked for Coleman's driver's

license, he produced it.          Pedraza then arrived and asked Thomas

Braxton, the passenger in the car, who owned the pouch that was in

the car.   When Coleman responded that it was his, Pedraza "removed

it from the back seat and said there was a pistol in it."            At this

point, Coleman was arrested, and the officers searched the entire

car. According to Coleman, Statlander had not arrived on the scene

at the time of the car search.       Moreover, Coleman states that Ollie

asked for and received his written consent to search the car only

after it had already been searched.



B.   DISTRICT COURT'S RULING

     Coleman filed a motion to suppress the firearm, money, and

cocaine    seized   from    his   car,    asserting   that   the   stop   and


                                      5
warrantless search of his car was unreasonable, and thus violative

of the Fourth Amendment of the United States Constitution.           After

a hearing on this motion, the district court ruled that the

temporary detention of Coleman's car was a valid investigatory stop

as the circumstances of the departure of Coleman's car gave rise to

a reasonable suspicion that met the minimal level of justification

necessary for the stop.      Neither was a warrant required to seize

the pouch from under the driver's armrest, the district court

ruled, because it was in "plain view."         Lastly, the court upheld

the search of the entire car, in which the officers discovered the

brown paper bag containing cocaine and crack, as either a search

incident to a valid arrest or pursuant to Coleman's voluntary and

knowing consent.

     Coleman   pleaded    guilty   to    multiple   narcotics   trafficking

charges,3 and entered a conditional guilty plea to using and

carrying a firearm during a drug-related offense, in violation of

18 U.S.C. § 924(c). Before this court, Coleman challenges only his

conviction on the firearms count.



                             II.   ANALYSIS

A.   STANDARD OF REVIEW

     While this court reviews questions of law de novo, "[i]n

     3
      Coleman pleaded guilty unconditionally to conspiring to
distribute, manufacture, and possess with intent to distribute
cocaine and cocaine base, in violation of 21 U.S.C. § 846; two
counts of possessing with intent to distribute and distribution
of cocaine base, in violation of 21 U.S.C. § 841(a)(1); knowingly
opening and maintaining a place to distribute a controlled
substance, in violation of 21 U.S.C. § 856.

                                     6
reviewing a trial court's ruling on a motion to suppress based on

live testimony at a suppression hearing, the trial court's purely

factual findings must be accepted unless clearly erroneous, or

influenced by an incorrect view of the law, and the evidence must

be viewed [in the light] most favorable to the party prevailing

below."4

B.   STOP OF COLEMAN'S CAR

     Absent   probable    cause,     a    vehicle   and    its   occupants

nevertheless may be briefly detained for investigation based on the

lesser standard of reasonable suspicion of criminal activities.5

Under Terry v. Ohio, a seizure and search is deemed reasonable if

it "was justified at its inception," and "reasonably related in

scope to the circumstances which justified the interference in the

first place."6      "[R]easonable suspicion is to be determined by

considering   the   totality   of   the   circumstances,   including   the

collective knowledge of all officers in assessing the facts."7

Issues concerning the legality of a search of a car, which takes

place after an investigatory stop, are separate from whether the




     4
U.S. v. Muniz-Melchor, 894 F.2d 1430, 1433-34 (5th Cir.
1990), quoting U.S. v. Maldonado, 735 F.2d 809, 814 (5th Cir.
1984).
     5
      Terry v. Ohio, 392 U.S. 1, 21-22 (1968).
     6
      Id. at 19-20.
     7
U.S. v. Shaw, 701 F.2d 367, 377 n. 4 (5th Cir. 1983)
(internal quotations omitted), citing U.S. v. Cimino, 631 F.2d
57, 59 (5th Cir. 1980), and U.S. v. Kreimes, 649 F.2d 1185, 1189
(5th Cir. 1981).

                                     7
stop itself was legal.8

      Coleman offers two somewhat inconsistent reasons why the

officers did not have a reasonable suspicion that he was involved

in drug activities, and thus no legitimate reason to stop his car.

Coleman first argues that there was no legitimate investigatory

reason to "identify" the car's occupants because Statlander had

seen him previously and therefore knew what he looked like, had

checked the car's registration and knew it belonged to Coleman, and

had   already   targeted   him    for       investigation.     Thus,    Coleman

contends, Statlander and Ollie already knew he was in the car when

they directed that it be stopped by the marked units for the

ostensible purposes of identifying its occupants.              Alternatively,

Coleman maintains that the officers' collective knowledge would not

justify the stop because "[a] drug transaction occurred in a club

between Floyd Edwards and an undercover officer, and he was neither

involved in the transaction nor identified as being present."

      The government responds that at the time Statlander and Ollie

requested the yellow Oldsmobile be stopped they had much more than

an "inchoate and unparticularized suspicion or hunch" that Coleman

and   the   yellow   Oldsmobile   were       involved   in   drug   activities.

Specifically, when Statlander requested that a marked unit stop the

car he knew that Bellfort was leased by Coleman; Bellfort was a

distribution spot for cocaine; confidential informants had said

that Coleman was involved; Coleman's car was parked in front of

Bellfort; the re-appearance of Coleman's car at Bellfort on the

      8
U.S. v. Basey, 816 F.2d 980, 988 (5th Cir. 1987).

                                        8
afternoon of March 8, 1990, corresponded with the appearance of the

hitherto unavailable two ounces of cocaine; the undercover officer

told Statlander immediately after the sale of cocaine about the man

at the bar and Edward's statement about meeting the "other Floyd";

the undercover officer stated that there would be a couple people

following her out of the club and that they should be followed; and

two black males left the club about that time and drove off in

Coleman's car.         The government notes, moreover, that Statlander

testified that he could not identify the two individuals who got

into Coleman's car because of his surveillance position.

       We agree with the government's contention that Statlander's

request that the marked units stop Coleman's car was based on

reasonable suspicion that the car's occupants were involved in

illicit activities.         The government's explanation for the Terry

stop makes consummate sense, i.e, that the officers directing the

stop       had   a   relevant   investigatory   reason   to   identify   the

individuals who had just been associated with the sale of cocaine.

Although we acknowledge Coleman's point that a stop pursuant to

Terry requires that the officers have a particularized suspicion of

wrongdoing,9 Terry does not require that the officers already know

the identity of the individual prior to the stop.         Indeed, in Adams

v. Williams,10 the Supreme Court expressly stated that "[a] brief

stop of a suspicious individual, in order to determine his identity

. . . may be [] reasonable in light of the facts known to the

       9
        See, e.g., U.S. v. Cortez, 449 U.S. 411, 417-18 (1981).
       10
            407 U.S. 143, 146 (1972).

                                        9
officer    at   the   time."   We   also   believe   it   inappropriate   to

characterize so narrowly the patrol officers' investigatory purpose

as   mere       "identification"    without     also      considering     why

identification was desired.         Clearly, this stop was no random

detention, "fishing expedition,"11 or detention based on nothing

more than, say, the driver's race or the car's proximity to

Bellfort.12

C.   SEIZURE OF POUCH

     Coleman next argues that even if the stop of his car was valid

under Terry, Pedraza's seizure of the pouch from the car's front

seat was unlawful.      Coleman contends that the district court erred

in crediting Pedraza's testimony--that Pedraza handed the pouch

that he knew contained the gun over to Coleman to see what his

reaction would be--because that version of events is "beyond

belief."      And if his license was not in the car, as the patrol

officers contend, but in his sock, Coleman continues, the officers

would not have found the gun in the pouch, would not have arrested

him for possessing the gun, and therefore could not have searched

the car pursuant to that arrest.

     The government responds that Coleman's contention ignores a

substantial portion of Pedraza's testimony:               Coleman was in a

"triangle" position between Smith and Pedraza, so there was no way

     11
      See, e.g., Basey, 816 F.2d at 989 (Terry rationale does
not justify stopping every vehicle for several miles after
discovery of crime).
     12
      Cf. U.S. v. Buchannon, 878 F.2d 1065, 1067 (8th Cir. 1989)
(police justified in stopping cars departing in caravan from
suspected drug house).

                                     10
Coleman could get the gun out of the pouch in time to do either

officer any harm; and Pedraza knew that Coleman knew that Pedraza

had discovered       a   gun   inside   the    pouch.     Therefore,      although

Pedraza's approach might seem unreasonably dangerous to those

uninitiated with police tactics and procedures, any danger was

mitigated by Pedraza's knowledge and position.                  The government

insists, moreover, that "[a]s a patrol officer with seven years

experience, Officer Pedraza must be trusted to know what he can and

cannot do safely."

      As noted earlier, a trial court's factual findings on a motion

to   suppress     must    be   sustained      unless    shown   to   be    clearly

erroneous.13      Here, the district court observed the witnesses,

weighed conflicting testimony, and made a determination that the

patrol officers' version of events was the more credible one.                  We

are not prepared to say in this case that the district court's

credibility determinations and its ensuing factual findings were

clearly erroneous, and we therefore reject Coleman's assertion of

error.

      Coleman's more substantial argument is that the district court

erred in upholding the seizure of the pouch under the "plain view"

doctrine.       Despite the district court's ruling, the government

wisely characterizes the issue not as a straight plain view seizure

but as a Terry frisk of the car for weapons, during which Pedraza

discovered the gun in the pouch pursuant to "plain feel."                 We find,

for the reasons that follow, that while Pedraza's seizure of the

      13
U.S. v. Logan, 949 F.2d 1370, 1377 (5th Cir. 1991).

                                        11
pouch from Coleman's car cannot be sustained under the plain view

doctrine, it was valid as a Terry frisk of the car for objects that

might contain weapons.

     As recently summarized by the Supreme Court in Horton v.

California,14 a plain view seizure requires that (1) the police's

initial intrusion be supported by a warrant or recognized exception

to the warrant requirement,15 and (2) the incriminating character

of the object seized be immediately apparent.16          In this case,

however, the second element is not satisfied because Coleman's

leather pouch was not evidence of crime, contraband, or otherwise

inherently incriminating.17        Therefore, even had Pedraza seen the

pouch prior to entering the car, its seizure would be invalid.

     The government's second argument in support of Pedraza's

seizure of Coleman's pouch is that it was justified in order to

ensure that the pouch contained no weapon.        In Michigan v. Long,18

the principles articulated in Terry were applied to automobiles.

Under Long, "[t]he search of the passenger compartment of an


     14
          110 S. Ct. 2301 (1990).
     15
          Id at 2307.
     16
          Id.
     17
      See Coolidge v. New Hampshire, 403 U.S. 443, 468 (1971)
(cars' probative value remained uncertain until after interiors
were swept and examined microscopically). Compare, e.g., U.S. v.
Webb, 950 F.2d 226, 229 (5th Cir. 1991), reh. denied 1992 U.S.
App. LEXIS 2090 (1992), and cert denied 119 L. Ed. 2d 236 (1992).
(weapons in car in plain view), with Arizona v. Hicks, 480 U.S.
321 (1987) (not apparent that expensive stereo components were
contraband).
     18
          463 U.S. 1032, 1049-50 (1983).

                                     12
automobile, limited to those areas in which a weapon may be placed

or    hidden,    is     permissible        if    the       police    officer      possesses       a

reasonable belief based on specific and articulable facts which,

taken together with the rationale inferences from those facts,

reasonably warrant the officer in believing that the suspect is

dangerous       and    the    suspect      may       gain    immediate      control       of    the

weapon."19

       The   government         contends,            and    we     agree,    that    given the

circumstances          of    this   case    it       was    reasonable      for     the    patrol

officers to be concerned for their safety.                           The district court's

factual findings reveal that the patrol officers knew that the stop

was    requested        by     narcotics        officers;          indeed,     Pedraza         knew

specifically          that    the   stop    was       part    of    an   ongoing     narcotics

investigation or surveillance.20                     Statlander and Ollie clearly had

reason to believe that the occupants were involved in narcotics

trafficking. When the vehicle was stopped, Coleman did not stay in

his car, but exited quickly, meeting Smith at the back of his

(Coleman's)       car.        According         to    the    patrol      officers,        Coleman

appeared nervous when he was interviewed by Smith.                                The pat-down

search of Coleman revealed two bundles of money, thus further

associating Coleman with known drug dealing activities at Bellfort.

       19
Md. v. Buie, 494 U.S. 325, 332 (1990) (citations and
internal quotations omitted); see also U.S. v. Maestas, 941 F.2d
273, 276 (5th Cir. 1991), cert denied, 116 L. Ed. 2d 809 (1992).
       20
      Weapons and violence are frequently associated with drug
transactions, of course. U.S. v. Wiener, 534 F.2d 15, 18 (2d
Cir. 1976) ("[T]o 'substantial dealers in narcotics,' firearms
are as much 'tools of the trade' as are most commonly recognized
articles of narcotics paraphernalia.").

                                                13
Hence, the patrol officers had reason to believe that Coleman could

be armed and dangerous.           So when Coleman stated that his license

was in a pouch inside his car and started to retrieve it, Pedraza

was justified in retrieving the pouch himself to ensure that it did

not contain a weapon.

     Having       acquired   possession       of   Coleman's   pouch through a

recognized    exception      to   the    warrant   requirement--a       Terry/Long

search of the car for weapons and places that could contain

weapons--Pedraza's discovery of the weapon was justified as "plain

feel."    To determine whether objects in a car contain weapons, the

officer conducting the frisk is authorized to touch objects,21 or

even to open those objects.22           As such, it was perfectly reasonable

for Pedraza to pick up the pouch referred to by Coleman to

determine    if    it   contained    a   weapon    in   addition   to   Coleman's

license.

     Coleman was arrested for the crime of carrying a handgun in

violation of Texas law.             Thus, the officers' second search of

Coleman's entire car, in which cocaine and crack were discovered,

was valid as a search incident to arrest.23

     21
      See, e.g., U.S. v. Williams, 822 F.2d 1174 (D.C. Cir 1987)
(touch of brown paper bag revealed drugs); U.S. v. Wilkerson, 598
F.2d 621, 625-26 (D.C. Cir. 1978) (pat-down of jacket revealing
gun); U.S. v. Portillo, 633 F.2d 1313 (9th Cir. 1980) (contact
with paper bag revealed gun).
     22
      See, e.g., U.S. v. Walker, 576 F.2d 253, 255 (9th Cir.
1978) (upholding Terry search of large purse).
     23
      See   New York v. Belton, 453 U.S. 454 (1981). Because we
find that   the second search of Coleman's that unearthed the drugs
was valid   as a search incident to arrest, we need not, and
therefore   do not, consider the voluntariness of Coleman's consent

                                         14
     For the foregoing reasons, therefore, the judgment of the

district court is

AFFIRMED.




to search.

                              15